                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

  CHRISTOPHER MOEHRL, MICHAEL
  COLE, STEVE DARNELL, VALERIE
  NAGER, JACK RAMEY, DANIEL UMPA,
  and JANE RUH, on behalf of themselves and
  all others similarly situated,

                 Plaintiffs,

                                                            No. 1:19-cv-01610

  v.                                                        Judge Andrea R. Wood
  THE NATIONAL ASSOCIATION OF                               Magistrate Judge M. David Weisman
  REALTORS, REALOGY HOLDINGS
  CORP., HOMESERVICES OF AMERICA,
  INC., BHH AFFILIATES, LLC, HSF
  AFFILIATES, LLC, THE LONG & FOSTER
  COMPANIES, INC., RE/MAX, LLC, and
  KELLER WILLIAMS REALTY, INC.,

                  Defendants.


                                    SCHEDULING ORDER

       Having considered the parties’ respective proposals in their Joint Status Report (Dkt. No.

191), the Court sets the following case schedule:

              Defendants shall answer the Consolidated Amended Class Action Complaint by
               11/16/2020.

              Parties shall serve their respective initial disclosures under Federal Rule of Civil
               Procedure 26(a)(1) by 11/16/2020.

              Parties shall agree to ESI terms/custodians and/or submit any disputes regarding
               the same to the Court by 1/8/2021.

              Defendants shall complete their production of transactional data responsive to
               Plaintiffs’ first set of requests for production by 5/14/2021.

              Parties shall complete their production of documents responsive to other parties’
               requests for production by 6/15/2021.
              Plaintiffs shall file their motion for class certification and supporting expert
               reports by 12/15/2021.

              Defendants shall file their responses to Plaintiffs’ class certification motion and
               supporting expert reports, and Daubert motions directed to Plaintiffs’ class
               certification experts by 3/1/2022.

              Plaintiffs shall file their reply in support of class certification and supporting
               rebuttal expert reports, responses to Defendants’ Daubert motions regarding
               Plaintiffs’ class certification experts, and Daubert motions regarding Defendants’
               class certification experts by 5/2/2022.

              Defendants shall file their replies in support of their Daubert motions regarding
               Plaintiff’s class certification experts and responses to Plaintiffs’ Daubert motions
               regarding Defendants’ class certification experts by 6/2/2020.

              Plaintiffs shall file their replies in support of their Daubert motions regarding
               Defendants’ class certification experts by 7/1/2022.

              Fact discovery shall be completed by 9/1/2022.

The Court will set a schedule for merits expert discovery and dispositive motion practice at a

later date. The parties are advised, however, that the Court intends to schedule merits expert

discovery to be completed prior to the deadline for the filing of dispositive motions. The briefing

of Daubert challenges to merits experts will occur simultaneously with briefing of dispositive

motions.

       SO ORDERED.


 Dated: November 6, 2020                           ______________________________
                                                   ANDREA R. WOOD
                                                   United States District Judge




                                                -2-
